TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2018



                                     NO. 03-18-00100-CV


           Saprina Robledo, Individually and as Next Friend of B.J.R., Appellant

                                                v.

                           H.E.B. Grocery Company, LP, Appellee




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 16, 2017. Having

reviewed the record, the Court holds that Saprina Robledo, Individually and as Next Friend of

B.J.R. has not prosecuted her appeal and did not comply with a notice from the Clerk of this

Court. Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.